           Case 1:20-cv-03793-LGS Document 5 Filed 05/18/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LEE TRAIL,

                                   Plaintiff,
                                                                    20-CV-3793 (LGS)
                       -against-
                                                                 ORDER OF SERVICE
 NEW YORK CITY DEPT. OF CORRECTIONS,

                                   Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, currently detained at the Vernon C. Bain Center in the custody of the New York

City Department of Correction (DOC), brings this pro se action under 42 U.S.C. § 1983. Plaintiff

alleges that housing and testing policies at Rikers Island for handling COVID-19 illness show

deliberate indifference to a risk of serious harm to him.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
            Case 1:20-cv-03793-LGS Document 5 Filed 05/18/20 Page 2 of 4



F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                            DISCUSSION

A.      Pro Se Representation

        A litigant proceeding pro se “must be litigating an interest personal to him,” Iannaccone

v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a

person may not appear on another person’s behalf in the other’s cause.”). Plaintiff cannot bring

suit on behalf of others. See 28 U.S.C. § 1654; see also Phillips v. Tobin, 548 F.2d 408, 410 (2d

Cir. 1976) (holding that it is plain error to permit a prisoner to bring a class action on behalf of

fellow inmates). Although Plaintiff Lee Trail lists himself as the sole Plaintiff in this action and is

the only individual to have submitted an in forma pauperis application, he includes in the

                                                   2
           Case 1:20-cv-03793-LGS Document 5 Filed 05/18/20 Page 3 of 4



complaint a list of 27 inmate names and labels it “Corona-19 Class Action List.” (ECF 2, at 13).

For the avoidance of doubt, the Court therefore clarifies that this matter proceeds with Lee Trail

as the sole plaintiff.

B.      Claims against the New York City Department of Correction

        Plaintiff’s claims against the New York City Department of Correction (DOC) must be

dismissed. As an agency of the City of New York, the DOC is not an entity that can be sued. N.Y.

City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”). Claims against the

DOC must be brought against the City of New York.

        In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the New York City

Department of Correction with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

C.      Electronic Service on the City of New York

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.




                                                   3
            Case 1:20-cv-03793-LGS Document 5 Filed 05/18/20 Page 4 of 4



                                           CONCLUSION

         The Court dismisses Plaintiff=s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(iii). The Clerk of Court is directed, under Fed. R. Civ.

P. 21, to add the City of New York as a Defendant.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant City of New York waive service of summons.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package, to his address of record at VCBC. The Clerk of Court is further directed to

mail a copy of this order to Plaintiff at the following address: 103-07 Flatlands Ave., Apt. 5E,

Brooklyn, NY 11236.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 18, 2020
           New York, New York

                                                             LORNA G. SCHOFIELD
                                                            United States District Judge




                                                   4
